Title: From George Washington to Baron de Calbiac, 23 July 1776
From: Washington, George
To: Calbiac, baron de



New York 23rd July 1776.

I received your favor of Yesterday and in Answer thereto, I am to inform You, at the same Time that I commend the good Intentions which You profess, induced your Countrymen to leave their Families & Homes, that I have done the only thing in my Power to favor their Views.
On their first Arrival & Introduction to me I gave them a Letter to the Continental Congress to whom it was necessary to make known their Wishes & from whom any Appointments they expect must come, This I am persuaded You are sensible of, & would wish You to communicate to them. Their Pretensions will be duly considered, & if supported by proper Credentials, I make no Doubt but suitable Regard will be had to their Merit.
Your & their good Sense will readily suggest the Propriety & Expediency of their furnishing some Testimonial and recommendation

 previous to any Appointment. These would have been proper at any Time but the late Instance of Treachery & Ingratitude in Monsr —— in deserting and taking the Command of a Party of the Enemy in Canada, after he had been promoted to Office in the service of the United Colonies makes them indispensably necessary. Tho’ I do not entertain the least Suspicion of the Honor & Integrity of the Gentlemen of Whom you write, or mean to insinuate that a Conduct like Monsr  would frequently happen.
I might further add that the Unacquaintance of our Soldiers with any Language but their own, makes them rather unwilling & impatient under the Command of Foreigners, Unless they are Men of high reputation. Nor will they consent thereto but on that Account & where they possess great Military Knowledge. It therefore follows that any Appointments these Gentlemen may obtain, will not be attended with any good Purposes or Satisfaction to themselves unless they are to Corps of their own People, or those who understand their Language. I am Sir Your Most Obedt servt

G.W.

